 
CLOSING AGREEMENT
 
This CLOSING AGREEMENT (this “Agreement”) dated as of June 3, 2013, is by and
between Hudson Bay Master Fund Ltd., a Cayman Islands company ("Hudson Bay"),
Iroquois Master Fund Ltd., a Cayman Islands company ("Iroquois" and,
collectively with Hudson Bay, the "Investors"), Converted Organics, Inc., a
Delaware corporation (“Parent”) and Michael Eisenberg, in his capacity as
Stockholders’ Representative (the “Stockholders’ Representative”).
 
RECITALS:
 
WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance with its terms, the “Merger Agreement”), dated as of June 3,
2013, by Parent, Finjan, Inc., a Delaware corporation (the “Company”) and COIN
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”), among other things, at the Effective Time, Merger Sub will be
merged with and into the Company, with the Merger Sub surviving the Merger, on
the terms and subject to the conditions set forth in the Merger Agreement (the
“Merger”);
 
WHEREAS, pursuant to the Merger Agreement, immediately following the Merger, the
Parent shall change its name to Finjan Holdings, Inc., through a short-form
merger, pursuant to Section 253 of the General Corporation Law of the State of
Delaware;
 
WHEREAS, immediately prior to the Effective Time, each Investor owns,
beneficially and of record, the securities of Parent set forth opposite its name
on Exhibit A hereto under the heading “Investor Securities” (the “Investor
Securities”) and, immediately following the Effective Time  will own the number
of shares of Common Stock of Parent set forth opposite its name on Exhibit A
hereto under the heading "Exchange Shares" (the "Exchange Shares") following
consummation of the Exchange (as described herein);
 
WHEREAS, the Investors hereby acknowledge and agree that they will derive
substantial benefit from the consummation of the Merger; and
 
WHEREAS, as additional consideration to the stockholders of the Company
immediately prior to the Effective Time (the “Stockholders”) for their shares of
the Company, Parent has caused the Investors to enter into this Agreement for
the benefit of the Stockholders.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
 
ARTICLE I.
DEFINITIONS
 
Section 1.01.                      Definitions.  Capitalized terms used in this
Agreement and not defined herein have the meanings ascribed to such terms in the
Merger Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
Section 2.01.                      Representations and Warranties of the
Investors.  Each Investor, severally and not jointly, hereby represents and
warrants to the Stockholders with respect to only itself as follows:
 
(a)           Organization and Good Standing.  Such Investor is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization, with all requisite power and authority required to conduct its
business as presently conducted.
 
(b)           Authority.  Such Investor has all requisite power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder.  The execution and delivery by such Investor of this Agreement and
the performance by such Investor of its obligations hereunder have been duly
authorized by all requisite action of such Investor and no other action on the
part of such Investor or its members, partners or its securityholders, as
applicable, is necessary to authorize the execution, delivery or performance by
such Investor of this Agreement.
 
(c)           Valid and Binding Agreement.  This Agreement has been duly
executed and delivered by such Investor and, assuming that this Agreement has
been duly authorized, executed and delivered by the Stockholders, constitutes
the legal, valid and binding obligation of such Investor, enforceable against
such Investor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws from time to
time in effect affecting generally the enforcement of creditors’ rights and (ii)
general principles of equity.
 
(d)           Non-Contravention.  The execution and delivery of this Agreement
by such Investor and the performance by such Investor of its obligations
hereunder does not and will not (i) violate any provision of the Organizational
Documents of such Investor, (ii) conflict with or violate any Law or order of
any Governmental Authority applicable to such Investor or its assets or
properties, (iii) require any permit, authorization, consent, approval,
exemption or other action by, notice to or filing with, any Person or
Governmental Authority, (iv) violate, conflict with, result in a breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under any permit or Contract to
which such Investor is a party or by which any of its properties or assets are
bound, or (v) result in the creation or imposition of any Lien on any part of
the properties or assets of such Investor (including the Investor Securities and
the Exchange Shares).
 
(e)           Ownership of the Investor Securities and Exchange Shares.  As of
the date hereof, such Investor is, and immediately prior to the Effective Time
such Investor will be, the record and beneficial owner of, and has, and as of
immediately prior to the Effective Time will have, good and valid title to, the
Investor Securities, free and clear of all Liens (except for restrictions or
limitations on transfer imposed by applicable federal or state securities laws
that do not affect or prohibit the transactions contemplated by the Exchange
Agreement), and has, and as of immediately prior to the Effective Time will
have, full and unrestricted power to dispose of and to exercise all rights
thereunder (other than as restricted by the Exchange Agreement (as defined
below)), without the consent or approval of, or any other action on the part of,
any other Person.  As of immediately following the Exchange (as defined below),
such Investor will (i) be the beneficial owner and the sole record owner of the
Exchange Shares free and clear of all Liens (except for restrictions or
limitations on transfer imposed by applicable federal or state securities laws
that do not affect or prohibit the transactions contemplated by the Exchange
Agreement), (ii) have good and valid title to the Exchange Shares, and (iii)
will have full and unrestricted power to dispose of and vote all of the Exchange
Shares without the consent or approval of, or any other action on the part of,
any other Person.  None of the Investor Securities are, and none of the Exchange
Shares will be, held by such Investor subject to any proxy, voting agreement,
voting trust, power of attorney, consent or other agreement, arrangement or
instrument with respect to the voting of such Investor Securities or Exchange
Shares, as the case may be.  The Investor Securities constitute, and as of
immediately prior to the Effective Time will constitute, all of the securities
of Parent that are owned beneficially or of record by such Investor and neither
such Investor nor any of its Affiliates own, nor as of immediately prior to the
Effective Time will own, beneficially or of record, or have any right to acquire
(whether currently, upon lapse of time, following the satisfaction of any
conditions, upon the occurrence of any event or any combination of the
foregoing) any securities of Parent other than the ownership of the Investor
Shares until consummation of the Exchange and the right to acquire the Exchange
Shares upon consummation of the Exchange. Other than the transactions
contemplated by the Exchange Agreement, there is no outstanding Contract, vote,
plan, pending proposal, or other right of any Person to acquire all or any of
the Investor Securities or the Exchange Shares. For purposes herein, the
“Exchange" shall have the meaning ascribed thereto in that certain Exchange
Agreement, of even date herewith, between the Investors and Parent (the
"Exchange Agreement").
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           To such Investor's knowledge: (i) the California Subsidiary is a
limited liability company, duly formed under the laws of the State of
California, (ii) Parent owns 100% of the membership interests, free and clear of
any Liens (except for restrictions or limitations on transfer imposed by
applicable federal or state securities laws), and is the sole managing member of
the California Subsidiary and (iii) the California Subsidiary has no outstanding
options, rights or commitments to issue shares of equity securities, and there
are no outstanding securities convertible or exercisable into or exchangeable
for any other equity securities of the California Subsidiary.
 
(g)           Liabilities.  Schedule 2.01(g) hereto lists, to such Investor’s
knowledge, all Effective Time Liabilities of Parent and all Parent Subsidiaries
immediately prior to the Effective Time.  As used herein, “knowledge” and “know”
means, when referring to any Person, the actual knowledge of such Person of a
particular matter or fact.  An Investor will be deemed to have “knowledge” of a
particular fact or other matter if any individual who is serving, or who has
served, as an executive officer, director, manager, managing member, managing
director, general partner or other similar function of such Investor, has actual
“knowledge” of such fact or other matter, or had actual “knowledge” during the
time of such service of such fact or other matter.  As used herein, "Effective
Time Liabilities" for any entity shall mean all obligations, liabilities or
Indebtedness (including, without limitation, accounts payable) of such entity
existing as of, or arising out of circumstances or events existing or occurring
at or prior to the Effective Time, whether known or unknown, accrued, absolute,
contingent, liquidated or unliquidated or due or to become due, whether or not
(i) set forth or reserved against in the Latest Parent Balance Sheet or the
notes accompanying the Latest Parent Balance Sheet or (ii) in respect of
executory obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.02.                      Representations and Warranties of
Parent.  The Parent hereby represents and warrants to the Investors with respect
to only itself as follows:
 
(a)           Organization and Good Standing.  Parent is duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware,
with all requisite power and authority required to conduct its business as
presently conducted.
 
(b)           Authority.  Parent has all requisite corporate power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder.  The execution and delivery by the Parent of this Agreement and the
performance by the Parent of its obligations hereunder have been duly authorized
by all requisite corporate action of Parent and no other action on the part of
Parent or its stockholders is necessary to authorize the execution, delivery or
performance by the Parent of this Agreement.
 
(c)           Valid and Binding Agreement.  This Agreement has been duly
executed and delivered by the Parent and, assuming that this Agreement has been
duly authorized, executed and delivered by the Investors, constitutes the legal,
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws from time to time in effect affecting
generally the enforcement of creditors’ rights and (ii) general principles of
equity.
 
(d)           Non-Contravention.  The execution and delivery of this Agreement
by the Parent and the performance by the Parent of its obligations hereunder
does not and will not (i) violate any provision of the Organizational Documents
of Parent, (ii) conflict with or violate any Law or order of any Governmental
Authority applicable to Parent or its assets or properties, (iii) violate,
conflict with, result in a material breach of, or constitute (with or without
notice or lapse of time or both) a material default under, or an event which
would give rise to any right of notice, modification, acceleration, payment,
cancellation or termination under, or in any manner release any party thereto
from any obligation under, any permit or Contract to which Parent is a party or
by which any of its properties or assets are bound or (v) result in the creation
or imposition of any Lien on any part of the properties or assets of Parent.
 
ARTICLE III.
PAYMENT AND INDEMNITY
 
Section 3.01.                      (a)  Known Effective Time Liability
Payments.  Within five (5) Business Days following the Effective Time, the
Investors shall send to the appropriate creditors payments in the amounts listed
on Schedule 2.01(g) under the heading “Sent Amounts” satisfactory to discharge
all Known Effective Liabilities (as defined below) listed on Schedule 2.01(g)
under the heading “Sent Liabilities”.  Each Investor severally (based on each
Investor's relative ownership, as of immediately following the Effective Time,
of Exchange Shares) and not jointly with any other Investor, shall be obligated
to pay to the Parent, immediately following the Effective Time, in accordance
with the wire information to be provided by the Parent to each Investor prior to
the Effective Time, the amounts set forth under the heading “Item 5 - Amount Due
to Parent” on Schedule 2.01(g).  The Company shall pay to each Investor,
immediately following the Effective Time, in accordance with the wire
information to be provided by each  Investor to the Company prior to the
Effective Time, it pro rata share (based on each Investor's relative ownership,
as of immediately following the Effective Time, of Exchange Shares) of the
aggregate amount listed on Schedule 2.01(g) under the heading "Info Only Item 4
- Finjan Owes IMF/HB”.  If following the Effective Time, the Parent or any
Subsidiary has paid any Sent Liability (including any portion thereof) and/or
any additional accrued penalty, interest or other similar payment in respect
thereof (“Penalty Payments”), subject to the provisions of the immediately
succeeding sentence, each Investor severally (based on each Investor's relative
ownership, as of immediately following the Effective Time, of Exchange Shares)
and not jointly with the other Investor, shall be obligated to pay to the
Parent, from time to time, within five (5) Business Days following receipt from
Parent of notice of payment thereof an amount equal to any and all such payments
made by Parent or such Subsidiary of any such Sent Liability (including any
portion thereof) and/or Penalty Payments.  Notwithstanding the foregoing, prior
to paying any Sent Liability (or any portion thereof) and/or Penalty Payments,
Parent shall notify each Investor in writing via email, facsimile or regular
mail (a "Sent Liability Payment Notice") of the proposed payment, and if within
five (5) Business Days of receipt of a Sent Liability Payment Notice any
Investor provides the Parent with reasonable evidence that such liability is no
longer outstanding, Parent shall consult in good faith with such Investor during
the three (3) Business Day period following the date the Investor has provided
such evidence to the Parent in determining whether payment of such Sent
Liability and/or Penalty payments is appropriate.  To the extent that any
payment is made by an Investor pursuant to this subsection in respect of a Sent
Liability and/or Penalty Payment, each such Investor shall be subrogated to all
rights of the Parent with respect to such Sent Liability and/or Penalty Payment
for which payment to the Parent by the Investors has been made.  As used herein,
"Known Effective Time Liabilities" means all Effective Time Liabilities of the
Parent or any Parent Subsidiary which such Investor has knowledge of on the date
hereof as listed on Schedule 2.01(g) (other than those listed under the heading
“Excluded Liabilities” on said Schedule), as well as any additional obligations,
liabilities or Indebtedness that are listed on Schedule 2.01(g), whether or not
they fit within the definition of “Effective Time Liabilities” (other than those
listed under the heading “Excluded Liabilities” on Schedule 2.01(g).
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Unknown Effective Time Liability Payments.  Subject to the terms
of this Section 3.01, from and after such time as all of the Unknown Liability
Conditions (as defined below) have been satisfied, each Investor severally
(based on its relative ownership, as of immediately following the Effective
Time, of Exchange Shares) and not jointly with any other Investor, shall be
obligated to pay to the Stockholders, from time to time, on a dollar-for-dollar
basis, an amount equal to any and all payments made by Parent in respect of
Unknown Effective Time Liabilities (as defined below) prior to the one-year
anniversary of the Effective Time (including, without limitation, any Unknown
Effective Time Liabilities paid by Parent prior to the satisfaction of the
Unknown Liability Conditions (“Pre-Condition Payments”)) (“Unknown Reimbursement
Amount”).  The Unknown Reimbursement Amounts to be paid by the Investors
pursuant to this Agreement shall not exceed $1,000,000 in the aggregate for all
of the Investors. Within five (5) Business Days following receipt from Parent or
the Stockholders’ Representative of notice of the payment of an Unknown
Effective Time Liability by Parent (or, in the case of Pre-Condition Payments,
within five (5) Business Days following satisfaction of the Unknown Liability
Conditions), each Investor shall pay its Unknown Reimbursement Amount in cash by
wire transfer of immediately available funds to the Stockholders’ Representative
for the benefit of the Stockholders to an account directed by the Stockholders’
Representative.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           The Stockholders’ Representative shall remit each such Unknown
Reimbursement Amount to the respective accounts directed by the Stockholders
within five (5) Business Days following receipt thereof by the Stockholders’
Representative.  Notwithstanding anything in this Agreement to the contrary, (i)
no Unknown Reimbursement Amounts will be payable hereunder until such time as
payments by the Parent, in respect of Unknown Effective time Liabilities has
equaled or exceeded $100,000, and (ii) following the first payment of Unknown
Reimbursement Amount, the Investors shall only be required to pay Unknown
Reimbursement Amounts from time to time once the Unknown Effective Time
Liabilities incurred since the payment of the immediately preceding Unknown
Reimbursement Amounts exceed $50,000 in the aggregate, provided that all
previously incurred Unknown Reimbursement Amounts are otherwise fully paid.
 
(d)           Definitions.  The “Unknown Liability Conditions” means each of the
following conditions: during four consecutive five-Trading Day periods (each a
"Five-Trading Day Period" and the four consecutive Five-Trading Day Periods, the
"Measuring Period") after the date hereof and prior to the one-year anniversary
of the date hereof, (a) the arithmetic average of the Volume Weighted Average
Price of the Common Stock for the five Trading Days in each such Five-Trading
Day Period is equal to or greater than $0.2777 (subject to appropriate
adjustment to reflect any stock split, stock dividend, reclassification or
similar transaction), (b) the sum of the daily dollar trading volume of the
Common Stock of Parent as reported by Bloomberg (as defined below) for the five
Trading Days during each such Five-Trading Day Period shall be at least
$1,000,000 (subject to appropriate adjustment to reflect any stock split, stock
dividend, reclassification or similar transaction), (c) on each Trading Day
during the Measuring Period, either (x) a registration statement shall be
effective under the Securities Act of 1933, as amended (the “Securities Act”) ,
and available for the resale of all Exchange Shares held by the Investors in
accordance with the terms of the Registration Rights Agreement or (y) all
Exchange Shares held by the Investors shall be eligible for sale without volume
restriction pursuant to Rule 144(b)(1) and without registration under the
Securities Act.  “Volume Weighted Average Price” shall mean , the volume
weighted average sale price of a share of Common Stock on the principal
securities exchange, trading market or quotation system where such security is
listed, traded or quoted as reported by Bloomberg Financial Markets or an
equivalent, reliable reporting service mutually acceptable to the Investors and
the Company (“Bloomberg”) or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security that are listed in the over the counter market by the
Financial Industry Regulatory Authority, Inc. or in the “pink sheets” by the
Pink OTC Markets, Inc. If the Volume Weighted Average Price cannot be calculated
for such security on such date in the manner provided above, the condition set
forth in clause (a) of Section 3.01(d) shall not be satisfied on such
date.  “Trading Day” shall mean any day on which the Common Stock is traded for
any period on the principal securities exchange or other securities market or
quotation system on which the Common Stock is then being traded or
quoted.  “Unknown Effective Time Liabilities” shall mean all Effective Time
Liabilities of the Parent other than Known Effective Time Liabilities.
 
Section 3.02.                      Indemnification of Stockholders.  Each
Investor, severally and not jointly, shall indemnify, hold harmless and defend
each Stockholder, its Affiliates and their respective officers, directors,
partners, managers, members, employees, agents and Affiliates (each, an
“Indemnified Person”) from and against any and all losses, liabilities, damages,
reductions in value, costs and expenses, including, inter alia, costs of
investigation and defense and reasonable fees and expenses of lawyers, experts
and other professionals  arising out of, or resulting from any failure of any
representation or warranty made by such Investor in this Agreement to be true
and correct as of the date of this Agreement, except for representations and
warranties that speak of a specific date, which shall be true and correct as of
such date (“Indemnifiable Damages”).
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           Indemnification Procedures.  The Investors shall reimburse the
applicable Indemnified Person promptly as any such Indemnifiable Damages arise
or are incurred. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Indemnified Person and shall
survive any termination of this Agreement.
 
(b)           Procedure for Indemnifiable Third Party Legal Claims.  Promptly
after receipt by an Indemnified Person of notice of the commencement of any
action (including any governmental action), such Indemnified Person shall, if
Indemnifiable Damages in respect thereof are to be sought against the Investors
under this Article III, deliver to the Investors a written notice of the
commencement thereof. Any delay or failure to so notify the Investors shall
relieve the Investors of their respective obligations hereunder only to the
extent that it is prejudiced by reason of such delay or failure. The Investors
shall have the right to participate in, and, to the extent the Investors so
desire, to assume control of the defense thereof with counsel reasonably
satisfactory to the Indemnified Person(s); provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the
reasonable fees and expenses of not more than one counsel for all such
Indemnified Persons to be paid, severally and not jointly, by the Investors, if
the Investors fail to promptly assume the defense of such claim or if, in the
reasonable opinion of counsel for the Indemnified Person, the representation by
such counsel of the Indemnified Person and the Investors would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The
Indemnified Person shall reasonably cooperate with the Investors in connection
with any negotiation or defense of any such action and shall furnish to the
Investors all information reasonably available to the Indemnified Person which
relates to such action.  The Investors shall keep the Indemnified Person fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  No Investor shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the Investor shall not unreasonably withhold,
delay or condition its consent.  The Investors shall not, without the prior
written consent of the Indemnified Person, effect any settlement of, consent to
the judgment of any judgment in, or otherwise seek to terminate, any pending or
threatened proceeding unless such settlement includes the payment of only
monetary damages which payment is assumed by the Investors, and such settlement
includes an express unconditional release of such Indemnified Person from all
liabilities asserted or potential claims against such Indemnified Person. The
Investors shall pay for only one separate legal counsel for the Indemnified
Persons, and such legal counsel shall be selected by Indemnified Persons.
 
Section 3.03.                      Limits of Liability. Notwithstanding anything
to the contrary contained in this Agreement, the following limitations shall
apply to claims under this Article III:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           The amount of any Indemnifiable Damages to which the Stockholders
are entitled with respect to Section 3.01 shall be reduced by (I) the amount of
any payment receivable (including through a right of indemnification or
otherwise) by the Parent with respect to any such Indemnifiable Damages, from
any insurance provider or any other third party and the amount of any payment
received by the Parent in return or reimbursement of any such Indemnifiable
Damages, (II) the amount of any tax benefit realized by the Parent which is
attributable to any such Indemnifiable Damages, and (III) the amount of any
amounts paid pursuant to Section 3.01(a) or (b) in respect of any such
Indemnifiable Damages.  If any benefit described in clauses (I) and (II) of this
Section 3.03(a) is received by the Parent but any such Indemnifiable Damages or
Unknown Reimbursement Amount, as applicable, actually paid by any Investor
hereunder was not offset by such benefit received, the Parent shall so notify
such Investors and pay an amount equal to such benefit received by wire transfer
of immediately available funds to such Investors within three (3) Business Days
of receipt of such benefit.
 
(b)           In no event shall any Investor have any obligation or liability
for (A) any such Indemnifiable Damages that are consequential, in the nature of
lost profits (including, without limitation, loss of profit or revenue, any
multiple of reduced cash flow or any adjustment based on price to earnings or
similar ratios), interference with operations, or loss of customers, tenants,
lenders, investors or buyers, diminution in the value of property, special or
punitive or otherwise not actual out-of-pocket damages, or (B) any such
Indemnifiable Damages arising from or relating to, directly or indirectly, any
act, omission or transaction carried out by or at the express written request,
or with the written consent of, the Parent before, on or after the Effective
Date, including, without limitation, any change in the accounting policies,
practices or procedures of the Parent.
 
Section 3.04.                      Liability Mitigation.  The Parent shall, and
the Parent shall, and shall cause the Company and its subsidiaries to, take
reasonable steps to mitigate all such Indemnifiable Damages upon and after
becoming aware of any event which could reasonably be expected to give rise to
any such Indemnifiable Damages with respect to which payment or indemnification
may be requested hereunder.  Such mitigation would include, for example and
without limitation, pursuit of tax benefits, indemnification from other sources
and pursuit of insurance.
 
ARTICLE IV.
GENERAL
 
Section 4.01.                      Notices.  Any notice to be given by any party
to this Agreement shall be given in writing and may be effected by facsimile,
personal delivery, overnight courier, e-mail or sent by certified, United States
Mail, postage prepaid, addressed to the relevant party hereto at the address,
e-mail or facsimile number set forth on the signature page hereto.  The date of
service for any notice sent in compliance with the requirements of this Section
4.01 shall be (i) the date such notice is personally delivered, (ii) three days
after the date of mailing if sent by certified or registered mail, (iii) one day
after the date of delivery to the overnight courier if sent by overnight courier
or (iv) the next succeeding Business Day after transmission by e-mail or
facsimile.
 
Section 4.02.                      No Third Party Beneficiaries.  Except as to
the Stockholders (who are intended to and shall be express third party
beneficiaries of Articles II and III) and any Indemnified Persons (who are
intended to and shall be express third party beneficiaries of Article III of
this Agreement), nothing in this Agreement, express or implied, is intended to
or shall confer upon the Person (other than the parties to this Agreement) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.03.                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to any applicable principles of conflict of laws
that would cause the Laws of another state otherwise to govern this Agreement.
 
Section 4.04.                      Severability.  If any provision of this
Agreement is determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement shall nonetheless remain in full
force and effect so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
Section 4.05.                      Successors and Assigns.  This Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Without limiting the foregoing, the Parent
shall be permitted to assign this Agreement to any party that acquires the
Parent or its assets, whether by merger, combination, reorganization, stock
sale, sale of assets or otherwise. A Stockholder may assign this Agreement, in
whole or in part, to any transferee of shares of Common Stock of such
Stockholder with respect to such transferred shares, provided that notice of
such transfer shall be sent to the Investors.  Neither Investor may assign its
rights or obligations under this Agreement except with the prior written consent
of all Stockholders, which consent may be given or withheld in such party’s sole
discretion.
 
Section 4.06.                      Interpretation.  Interpretation of this
Agreement shall be governed by the following rules of construction: (i) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires,
(ii) references to the terms article, section and schedule are references to the
articles, sections and schedules to this Agreement unless otherwise specified,
(iii) the word “including” and words of similar import shall mean “including
without limitation,” (iv) the word “or” shall not be exclusive, (v) the headings
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (vi) a reference to any Person includes such
Person’s successors and permitted assigns, (vii) any reference to “days” means
calendar days unless Business Days are expressly specified and (viii) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.
 
Section 4.07.                      Amendments; Waivers.  This Agreement may not
be amended without the express written agreement signed by all of the parties to
this Agreement.  No provision of this Agreement may be waived without the
express written agreement signed by the party making such waiver.  The failure
of any party to assert any of its rights under this Agreement or otherwise will
not constitute a waiver of such rights.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.08.                      Entire Agreement.  This Agreement (together
with the Merger Agreement and the other Transaction Documents) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties to this
Agreement with respect to the subject matter of this Agreement.
 
Section 4.09.                      Remedies Cumulative.  Except as otherwise
provided in this Agreement, any and all remedies expressly conferred upon a
party to this Agreement will be cumulative with, and not exclusive of, any other
remedy contained in this Agreement, at law or in equity.  The exercise by a
party to this Agreement of any one remedy will not preclude the exercise by it
of any other remedy.
 
Section 4.10.                      Counterparts; Effectiveness.  This Agreement
and any amendment hereto may be executed and delivered in two or more identical
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.  In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.  No party hereto
shall raise the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file to deliver a signature to this Agreement or any amendment hereto or
the fact that such signature was transmitted or communicated through the use of
a facsimile machine or e-mail delivery of a “.pdf” format data file as a defense
to the formation or enforceability of a contract, and each party hereto forever
waives any such defense.
 
Section 4.11.                      Specific Performance.  The parties to this
Agreement agree that irreparable damage would occur and that the parties to this
Agreement would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties to this Agreement shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in each case without the necessity of posting bond
or other security or showing actual damages, and this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 4.12.                      Submission to Jurisdiction.  Each of the
parties hereto irrevocably agrees that all claims, controversies and disputes of
any kind or nature relating in any way to the enforcement or interpretation of
this Agreement or to the parties’ dealings, rights or obligations in connection
herewith, shall be brought exclusively in the Court of Chancery of the State of
Delaware or, if such court shall not have jurisdiction, any federal court of the
United States located in the State of Delaware, or, if neither the Court of
Chancery of the State of Delaware nor any such federal court has jurisdiction,
any other state court located in the State of Delaware.  Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the actions contemplated by this
Agreement in any court or tribunal other than the aforesaid courts.  Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 4.12,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (a) the suit,
action or proceeding in such court is brought in an inconvenient forum, (b) the
venue of such suit, action or proceeding is improper or (c) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.  Each of
the parties hereto agrees that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 4.01 or in
such other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof.  Notwithstanding the foregoing in this Section 4.12,
a party may commence any action or proceeding in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.13.                      WAIVER OF JURY TRIAL.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.13.
 
[Remainder of Page Intentionally Left Blank
 Signature Pages Follow.]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.
 

 
INVESTORS:
 
IROQUOIS MASTER FUND LTD.
     
By:  /s/ Joshua Silverman
 
Name: Joshua Silverman
 
Title: Authorized Signatory
     
Address:
c/o Iroquois Capital Management, LLC
641 Lexington Avenue, 26th Floor
New York, NY  10022
 
Facsimile: 212-207-3452
 
Email: JSilverman@icfund.com
     
HUDSON BAY MASTER FUND LTD.
     
By:  /s/ Yoav Roth
 
Name: Yoav Roth
 
Title: Authorized Signatory
     
Address:
c/o Hudson Bay Capital management LP
777 Third Avenue, 30th Floor
New York, NY 10017
 
Facsimile: 646-214-7946
 
Email:
investments@hudsonbaycapital.com
operations@hudsonbaycapital.com
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
PARENT:
 
CONVERTED ORGANICS, INC.
     
By: /s/ Edward Gildea
 
Name: Edward
Gildea                                                                   
 
Title:
President                                                                   

 
 
 

--------------------------------------------------------------------------------

 
 

 
STOCKHOLDERS' REPRESENTATIVE:
 
By:  /s/ Michael Eisenberg
 
Name:  Michael Eisenberg 
 
Title: 
 
Address:  _________________________
 
          _________________________
 
          _________________________
     
Facsimile:  _________________________
 
Email:  ____________________________

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
OWNERSHIP
 
Hudson Bay Master Fund Ltd.


Senior Secured Convertible Notes
Issuance Date
Aggregate Principal Amount
March 13, 2012
$300,100
February 5, 2013
$187,000
April 1, 2013
$7,150
May 1, 2013
$41,700
May 8, 2013
$15,000
May 30, 2013
$45,300



Warrants
Issuance Date
Shares of Common Stock Issuable Upon Exercise
May 27, 2009
        33.33
February 5, 2013
77,916,666
April 1, 2013
1,191,667
May 1, 2013
11,583,333
March 13, 2012
213,125,000
May 8, 2013
3,409,091
May 30, 2013
9,437,500

 
1% Series A Convertible Preferred Stock
 
6,640 shares
 
 
 

--------------------------------------------------------------------------------

 
 
Iroquois Master Fund Ltd.


Senior Secured Convertible Notes
Issuance Date
Aggregate Principal Amount
March 1, 2012
$41,700
April 1, 2013
$7,150
March 12, 2012
$87,600
March 13, 2012
$86,900
April 11, 2012
$125,600
February 1, 2013
$187,000
May 8, 2013
$15,000
May 30, 2013
$45,300

 
Warrants
Issuance Date
Shares of Common Stock Issuable Upon Exercise
May 1, 2013
11,583,333
April 1, 2013
1,191,667
March 12, 2012
135,000,000
April 11, 2012
70,000,000
February 1, 2013
77,916,666
January 31, 2013
8,125,000
May 8, 2013
3,409,091
May 30, 2013
9,437,500





1% Series A Convertible Preferred Stock
1,898 shares


 